 1                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                             CASE NO. 2:21-cv-01985-SB-PLA
     RAM SHARMA, an individual,
12                                             [Removed from Los Angeles Superior
                      Plaintiff,               Court, Case No. 21STCV03444]
13
                                               ORDER GRANTING JOINT
14          v.                                 STIPULATION FOR DISMISSAL OF
                                               ENTIRE ACTION WITH
15                                             PREJUDICE
     MENZIES AVIATION, an entity of
16   unknown form; AIRCRAFT                    Complaint filed: January 28, 2021
     SERVICE INTERNATIONAL,                    FAC filed: May 27, 2021
17
     INC., a corporation; and DOES 1 to
18   30; inclusive,
19                   Defendants.
20

21
                                          ORDER
22
           The Court has reviewed the Joint Stipulation for Dismissal of Entire Action
23
     with Prejudice (the “Stipulation”) filed by Plaintiff RAM SHARMA (“Plaintiff”)
24
     and Defendants MENZIES AVIATION and AIRCRAFT SERVICE
25
     INTERNATIONAL, INC. (“Defendants”) (collectively, the “Parties”)
26
           IT IS HEREBY ORDERED that Plaintiff’s First Amended Complaint in the
27
     above-referenced action is dismissed with prejudice pursuant to Federal Rule of
28
                                               1
 1   Civil Procedure 41(a)(1)(A)(ii). Pursuant to the Parties’ Stipulation, each party
 2   shall bear their own respective attorney’s fees and costs incurred in this action.
 3   IT IS SO ORDERED.
 4
     Dated: June 6, 2021
 5

 6

 7                                                     Stanley Blumenfeld, Jr.
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
